


110 HR 1243 IH: Gulf Coast Back to Business Act of

U.S. House of Representatives
2007-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1243
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2007
			Mr. Jefferson (for
			 himself, Mr. Melancon, and
			 Mr. Taylor) introduced the following
			 bill; which was referred to the Committee
			 on Small Business, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Financial Services, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To address ongoing small business and homeowner needs in
		  the Gulf Coast States impacted by Hurricane Katrina and Hurricane
		  Rita.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf Coast Back to Business Act of
			 2007.
		2.FindingsCongress finds that—
			(1)43 percent of
			 businesses that close following a natural disaster never reopen;
			(2)an additional 29
			 percent of businesses close down permanently within 2 years of a natural
			 disaster;
			(3)Hurricane Katrina
			 struck the Gulf Coast of the United States on August 29, 2005, negatively
			 impacting small business concerns and disrupting commerce in the States of
			 Louisiana, Mississippi, and Alabama;
			(4)Hurricane Rita
			 struck the Gulf Coast of the United States on September 24, 2005, negatively
			 impacting small business concerns and disrupting commerce in the States of
			 Texas and Louisiana;
			(5)according to the
			 United States Chamber of Commerce, more than 125,000 small- and medium-sized
			 businesses in the Gulf Coast were disrupted by Hurricane Katrina or Hurricane
			 Rita;
			(6)due to a slow
			 initial Federal response and the widespread devastation in the affected States,
			 businesses impacted by Hurricane Katrina are in dire need of increased access
			 to capital and technical assistance to recover and prosper; and
			(7)without the full
			 recovery and prosperity of affected businesses, the Gulf Coast and the rest of
			 the United States will be negatively impacted.
			3.DefinitionsIn this Act—
			(1)the term
			 Disaster Area means an area in which the President has declared a
			 major disaster in response to Hurricane Katrina of 2005 or Hurricane Rita of
			 2005;
			(2)the term
			 major disaster has the meaning given that term in section 102 of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5122); and
			(3)the term
			 small business concern has the meaning given that term in section
			 3 of the Small Business Act (15 U.S.C. 632).
			4.Small business concern
			 recovery grants
			(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 of Commerce $100,000,000 for the Economic Development Administration of the
			 Department of Commerce to make grants to the appropriate State government
			 agencies in Louisiana and Mississippi, to carry out this section.
			(b)Disbursement of
			 funds
				(1)In
			 generalSubject to paragraph (2), the Secretary of Commerce shall
			 disburse the funds authorized under subsection (a) as follows:
					(A)$75,000,000 to the
			 State of Louisiana.
					(B)$25,000,000 to the
			 State of Mississippi.
					(2)Proportionate
			 allocationRegardless of the amount appropriated under subsection
			 (a), the amount appropriated shall be allocated among the States listed in
			 paragraph (1) of this subsection in direct proportion to the allocation under
			 that paragraph.
				(c)Use of
			 funds
				(1)In
			 generalGrants awarded to a State under subsection (a) shall be
			 used by the State to provide grants, which may be made to any small business
			 concern located in a Disaster Area that was negatively impacted by Hurricane
			 Katrina of 2005 or Hurricane Rita of 2005, to assist such small business
			 concern for the purposes of—
					(A)paying
			 employees;
					(B)paying bills,
			 insurance costs, and other existing financial obligations;
					(C)making
			 repairs;
					(D)purchasing
			 inventory;
					(E)restarting or
			 operating that business in the community in which it was conducting operations
			 prior to Hurricane Katrina of 2005 or Hurricane Rita of 2005, or to a
			 neighboring area or county or parish in a Disaster Area;
					(F)compensating such
			 small business concerns for direct economic injury suffered as a result of
			 Hurricane Katrina of 2005 or Hurricane Rita of 2005; or
					(G)covering
			 additional costs until that small business concern is able to obtain funding
			 through insurance claims, Federal assistance programs, or other sources.
					(2)Criteria
					(A)In
			 generalNotwithstanding any other provision of law, in making
			 grants under paragraph (1), a State may use such criteria as the State
			 determines appropriate, and shall not be required to apply eligibility criteria
			 for programs administered by the Federal Government, including the Department
			 of Commerce.
					(B)ExclusionIn
			 making grants under paragraph (1), a State may not exclude a small business
			 concern based on any increase in the revenue of that small business concern
			 during the 12-month period beginning on October 1, 2005.
					(3)Administrative
			 expensesThe Department of Commerce may use not more than
			 $1,500,000 of the funds authorized under subsection (a) to administer the
			 provision of grants to the designated States under this subsection.
				5.Disaster loans
			 after Hurricane Katrina or Hurricane Rita
			(a)In
			 generalSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b))
			 is amended by inserting immediately after paragraph (3) the following:
				
					(4)Disaster loans
				after Hurricane Katrina or Hurricane Rita in a disaster area
						(A)DefinitionsIn
				this paragraph—
							(I)the term
				Disaster Area means an area in which the President has declared a
				major disaster in response to Hurricane Katrina of 2005 or Hurricane Rita of
				2005; and
							(ii)the term
				qualified borrower means a person to whom the Administrator made a
				loan under this section because of Hurricane Katrina of 2005 or Hurricane Rita
				of 2005.
							(B)Deferment of
				disaster loan payments
							(i)In
				generalNotwithstanding any other provision of law, payments of
				principal and interest on a loan to a qualified borrower made before December
				31, 2006, shall be deferred, and no interest shall accrue with respect to such
				loan, during the time period described in clause (ii).
							(ii)Time
				periodThe time period for purposes of clause (i) shall be 1 year
				from the later of the date of enactment of this paragraph or the date on which
				funds are distributed under a loan described in clause (i), but may be extended
				to 2 years from such date, at the discretion of the Administrator.
							(iii)Resumption of
				paymentsAt the end of the time period described in clause (ii),
				the payment of periodic installments of principal and interest shall be
				required with respect to such loan, in the same manner and subject to the same
				terms and conditions as would otherwise be applicable to any other loan made
				under this
				subsection.
							.
			(b)Increasing
			 collateral requirements
				(1)In
			 generalNotwithstanding any
			 other provision of law, including section 7(c)(6) of the Small Business Act (15
			 U.S.C. 636(c)(6)), the Administrator may not require collateral for any covered
			 loan made by the Administrator.
				(2)DefinitionIn
			 this subsection, the term covered loan means a loan in an amount
			 of not more than $35,000 made—
					(A)under section
			 7(b)(1) of the Small Business Act (15 U.S.C. 636(b)(1));
					(B)as a result of
			 Hurricane Katrina of 2005 or Hurricane Rita of 2005; and
					(C)after the date of
			 enactment of this Act.
					6.Other
			 programs
			(a)HUBZonesSection 3(p) of the Small Business Act (15
			 U.S.C. 632(p)) is amended—
				(1)in
			 paragraph (1)—
					(A)in subparagraph
			 (D), by striking or;
					(B)in subparagraph
			 (E), by striking the period at the end and inserting ; or;
			 and
					(C)by adding at the
			 end the following:
						
							(F)an area in which
				the President has declared a major disaster (as that term is defined in section
				102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
				U.S.C. 5122)) as a result of Hurricane Katrina of August 2005 or Hurricane Rita
				of September 2005, during the time period described in paragraph
				(8).
							;
				and
					(2)by adding at the
			 end the following:
					
						(8)Time
				periodThe time period for the purposes of paragraph
				(1)(F)—
							(A)shall be the 2-year
				period beginning on the later of the date of enactment of this paragraph and
				August 29, 2007; and
							(B)may, at the
				discretion of the Administrator, be extended to be the 3-year period beginning
				on the later of the date of enactment of this paragraph and August 29,
				2007.
							.
				(b)Relief from test
			 programSection 711(d) of the
			 Small Business Competitive Demonstration Program Act of 1988 (15 U.S.C. 644
			 note) is amended—
				(1)by striking The Program and
			 inserting the following:
					
						(1)In
				generalExcept as provided in paragraph (2), the
				Program
						;
				and
				(2)by adding at the end the following:
					
						(2)Exception
							(A)In
				generalThe Program shall not
				apply to any contract related to relief or reconstruction from Hurricane
				Katrina of 2005 or Hurricane Rita of 2005 during the time period described in
				subparagraph (B).
							(B)Time
				periodThe time period for the purposes of subparagraph
				(A)—
								(I)shall be the
				2-year period beginning on the later of the date of enactment of this paragraph
				and August 29, 2007; and
								(ii)may, at the
				discretion of the Administrator, be extended to be the 3-year period beginning
				on the later of the date of enactment of this paragraph and August 29,
				2007.
								.
				
